Title: To Thomas Jefferson from David Stone, 26 January 1802
From: Stone, David
To: Jefferson, Thomas


          
            Dear Sir,
            Washington 26th January 1802
          
          At the request of Doctor William R Cozens I use the freedom to lay before you the two Letters enclosed—the one from Doctor Priestly to Doctor Cozens—the other from the Reverend Mr Wiley Master of the Columbian Academy at Georgetown to me. I have had the pleasure of an acquaintance with Doctor Cozens only a few Days but understand he is at present engaged in the practice of Physic, residing at Georgetown, and means shortly to remove to the Capitol Hill.
          I am with the highest Respect and Esteem Your Obedient & Humble Servant
          
            David Stone
          
        